October 20, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          DOMINIC MARROCCO, Appellant

NO. 14-10-01077-CV                       V.

                                MARK HILL, Appellee
                                ____________________



      This cause, an appeal from the order denying the special appearance of appellant,
Dominic Marrocco, signed October 21, 2010, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment
of the court below AFFIRMED.

      We order appellant, Dominic Marrocco, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.